Citation Nr: 9932096	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The claims file shows that the appellant served on active 
duty for training from March to July 1985 and that he had 
subsequent National Guard service until October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Notice of Disagreement was received 
in March 1997.  A Statement of the Case was issued in April 
1994, and a Substantive Appeal was received that same month.  
The case was remanded by the Board in December 1988.  In 
August 1999, the appellant testified before the undersigned 
member of the Board sitting at the RO. 


FINDINGS OF FACT

1.  Evidence of record documents active duty for training 
from March 1985 to July 1985 with subsequent periods of 
active duty for training and inactive duty training ending in 
October 1990, but with no verified periods of active duty.

2.  The preponderance of the evidence does not demonstrate 
that the appellant's current right and left knee disabilities 
are related to any injury or disease during a period of 
active duty for training or to any injury during a period of 
inactive duty training. 


CONCLUSIONS OF LAW

1.  The appellant's right knee disability is not the result 
of personal injury or disease contracted in line of duty, or 
the result of aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (West 1991).  

2.  The appellant's left knee disability is not the result of 
personal injury or disease contracted in line of duty, or the 
result of aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, in order to establish service connection will be 
established for disability resulting from personal injury or 
disease contracted in line of duty, or the result of 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131. 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 
38 C.F.R. § 3.6(a).

Unless a claimant first carries the initial burden of 
establishing status as a veteran, the laws administered by 
the Secretary and the resources of VA are not applicable or 
available.  Laruan v. West, 11 Vet App. 80, 84-6 (1998) (en 
banc).  Before becoming entitled to status as a claimant for 
VA benefits, an appellant must first demonstrate by a 
preponderance of the evidence that he or she is a "veteran."  
Laruan, 11 Vet. App. at 84.  VA's duty to assist a claimant 
in the development of facts pertinent to a claim, under 
38 U.S.C.A. § 5107(a) and the benefit of the doubt doctrine, 
under 38 U.S.C.A. § 5107(b), are reserved for veterans and 
their dependents and survivors.  Laruan, 11 Vet. App. at 85.  
Having only to submit a well-grounded claim, as opposed to 
having the burden of going forward with a preponderance of 
the evidence, is an advantage afforded to veterans by virtue 
of their status.  Laruan.  

In the present case, the record documents active duty for 
training from March 1985 to July 1985 with subsequent periods 
of active duty for training and inactive duty training ending 
in October 1990.  No period of active duty has been verified, 
nor does the appellant appear to contend otherwise.  Instead, 
the appellant contends that he injured both knees while on 
active duty for training in 1985.  He reports that, on an icy 
day, he was carrying ammunition and fell, hitting both knees 
on the front corner of a tank.  He asserts that he has had 
knee problems since that accident and that, therefore, 
service connection should be established in this case.

Looking to the evidence of record, the fact of current 
disabilities of the knees is clearly established.  In this 
regard, medical records associated with the appellant's 
service show complaints of knee problems on periodic 
examination in October 1988 with clinical findings of 
instability of the left knee at that time.  That record also 
includes a reference to an old left knee injury of 
unspecified date.  Subsequent private and VA records dated in 
the 1990's show right and left knee disorders with surgery.  

However, except for the appellant's assertions and testimony, 
there is nothing of record actually documenting the claimed 
1985 incident of twisting both knees while working on a tank.  
The appellant did report such a history to a private 
physician in October 1990 (although the appellant indicated 
that the injuries occurred in 1986 to that physician), but 
there are no actual service records documenting the claimed 
injuries to the knees (whether in 1985 or 1986).  Further, it 
appears that the appellant has attempted to obtain private 
medical records which he claims document treatment in 1985 
and 1986, but has been told that records from that time 
period are no longer available. 

The Board notes here that the VA examiner who performed a 
general medical examination in February 1997 listed an 
impression of knee pain which appears "to be likely 
resultant from trauma during [the appellant's] service in the 
Army."  However, to the extent to which this appears to 
suggest a link to service, it is clear from this examination 
report that the examiner was relying solely on history 
furnished by the appellant himself.  As there are no service 
records actually documenting the claimed injuries to the 
knees, the examiner's comments regarding causation are of 
diminished probative value.  

The Board also notes that the record also includes medical 
evidence documenting work-related injuries to the knees in 
the 1990's.  It appears from Social Security records that 
benefits under that program were awarded based on disability 
resulting from an April 1993 slip and fall injury to the left 
knee.  An April 1992 injury to the right knee while working 
in the yard is also referred to in the medical records.  

As noted earlier, the burden is on a claimant to first show 
by a preponderance of the evidence that he or she is a 
veteran.  As the appellant in the present case is not shown 
to have served on active duty, then he must establish that he 
suffers from disorders of the knees related to and injury or 
disease incurred or aggravated during active duty for 
training, or an injury incurred or aggravated during inactive 
duty training.  See 38 U.S.C.A. §§ 101(24); 38 C.F.R. 
§ 3.6(a).  For the reasons set forth above, the Board is 
unable to find that the preponderance of the evidence shows 
that the appellant suffers from disorders of the knees which 
are the result of any disease or injury suffered during a 
period of active duty for training or from an injury during a 
period of inactive duty training. 



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

